PD-0720-15
To    The Court of Criminal            Appeals

July 17,    2015

RE:     Cause   No.    13-12-D0603-CR
Tr.Ct.No.       CR-003-11-E
Style:     Ricardo         Munoz   Sanchez   AKA   Ricardo    Alonso    Sanchez       v.   The
           State      of    Texas:.;




Clerk    Abel   Acosta,

           Enclosed please find an explanation regarding some

concerns of my recent filed Petition d<f Discretionary Review.

                                                       -Very    truly    yours


                                                       •Ricardo     Sanchez
                                                       TDC    #01 B1 4573
                                                       Bill    Clements      Unit
                                                       9601 Spur       591
                                                       Amarillo,       Tx.   791 07




                               FILED IN
                 COURT OF CRIMINAL APPEALS

                             JUN 22 2015

                           Abel Acosta, Clerk




                                                               besots
'       '                                                    3uly 17,    201 5
To The Honorable Court Of Criminal Appeals Of Texas

Clerk       Abel   Acosta


                      I would like to advice that I recently filed a

Petition for Discretionary Review, regarding the stated case, and
have certain concerns I would like to explain.
            On June 2, 2015, I received an answer tc my 'direct appeal'
from my appellate attorney, Honorable Rene Flores, and instruc
tions as to filing a P.D.R. Opinion from the Court of Appeals
was signed on May 1-4, 2015, leaving me a couple of days to timely
file a P.D.R. I did however, timely file the P.D.R, which you
should now have in your possesion. At the time though, my unit was
inlockdown and I didn't have proper access to the unit's law

library. Which forced me to/file the P.D.R. with the little

knowledge I had of the proceedings. Now that I have done my
research, I am confused regarding its proper proceedings. It was

my knowledge that the        P.D.R. was   to be filed with The   Court of

Criminal Appeals and I was unaware that I was suppose to send

copies to the State Prosecuting Attorney and the prqsecuter on

appeal .

        I am here to explain my situation, and ask that such copies
be excused;since I do not have access to a copier. Also, that I

sent the P.D.R. to the Court of Criminal Appeals and not to the

Court of Appeals as for the        amended Rule SB.7(c)    of the    T.R.A.P.

        I further add that these processes are of great.•importance
to me and have tried to follow them to the best of my knowledge.
        Thank you for your time and patience.

                                               - Very truly yours,

                                               -Ricardo   5/anchez